Citation Nr: 1423845	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  14-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends, in essence that he was exposed to acoustical trauma from mortar attacks and explosions on a consistent basis in service during the Korean War with no benefit of hearing protection.  He related that he had experienced tinnitus since service which continues to this day.  Acoustic trauma has been conceded by VA.  

A review of the record reveals that the Veteran underwent VA audiology examination in April 2013.  However, a copy of the examination report is not in the claims file or the Virtual VA or VBMS electronic files.  The claim cannot be further adjudicated without the Board's initial review of the April 2013 VA examination report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all medical treatment received for tinnitus, VA and non-VA, since February 2012.  If he identifies any treatment, request copies of records thereof.  

2.  Obtain the Veteran's April 2013 VA audiology examination report and associate it with the claims file.  

3.  If the April 2013 VA audiology examination report cannot be located, reschedule the Veteran for a VA audiology examination, to determine the nature and etiology of any current tinnitus the Veteran may have.  His military occupational specialty in service was field communications crewman, and exposure to acoustic trauma is conceded.

The examiner is then requested to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral tinnitus is etiologically related to service.  All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  The, the claim should be readjudicated.  If the claim on appeal is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

